Citation Nr: 1452583	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  08-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative changes, lumbosacral spine (claimed as a low back condition).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and A.K.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In November 2009, the Veteran testified at a videoconference before a Veterans Law Judge (VLJ) who remanded the claim for additional development in February 2010.  Since then, the VLJ who conducted the earlier videoconference retired from the Board.  The Veteran had another hearing in September 2014 before the undersigned VLJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the September 2014 hearing, the Veteran stated that he received medical care at the Miles City VA Medical Center (VAMC) within a month of service discharge in November 1972.  The AOJ attempted to obtain records from this facility in June 2010; however, based on information provided by the Veteran, the AOJ limited the search for medical records between the dates of January 1980 and December 1995.  Another search is necessary.  

The Board further notes that in a Supplemental Statement of the Case (SSOC) Notice Response dated August 2, 2011, the Veteran stated that he spoke with Lisa, a medical records manager, who told him that his old records had been located and would be forwarded to the AMC.  The records were described as those from the Miles City VA treatment facility, which were stored at Ft. Harrison, Montana.  These records should be obtained and associated with the claims folder.

The Veteran's representative also reported that the Veteran has been receiving Social Security Administration (SSA) benefits since 2011, based on his claimed low back condition.  These records should be obtained.  

Private medical records show that the Veteran received medical care for his low back condition in conjunction with a Workers' Compensation claims (Montana State Fund).  The RO/AMC should attempt to obtain these records.  

Finally, a review of the treatment records shows that the Veteran had Department of Transportation (DOT) physicals in conjunction with his employment.  These records should be obtained.  

Thereafter, an addendum medical opinion should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Montana VA Healthcare System and request a copy of the Veteran's treatment records, to include any archived records, from the Miles City VA treatment facility, dated from November 1972 to January 1980.  

In addition, the Board points out that in an SSOC Notice Response dated August 2, 2011, the Veteran stated that he spoke with Lisa, a medical records manager, who told him that his old records had been located and would be forwarded to the AMC.  The records were described as those from the Miles City VA treatment facility, which were stored at Ft. Harrison, Montana.  The RO/AMC should take appropriate steps to locate these records.

2.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  Any negative search must be noted in the claims file and communicated to the Veteran.  

3.  Make arrangements to obtain a copy of all of the Veteran's Worker's Compensation claims that were filed as a result of any work-related back injuries since 1972.  

4.  Contact the Veteran's employer, and/or any other appropriate source, and request a complete copy of all of the Veteran's Department of Transportation (DOT) employment physicals.

5.  Thereafter, the case should be referred to the June 2010 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) than the Veteran's current low back disorder had its clinical onset during active service or is related to any incident of service, to include the in-service injury in June or July 1972 when he was lifting an engine and the person helping him carry it dropped his end, jarring the Veteran's back.  

In providing the opinion, the examiner should accept as true that the Veteran injured his back during service, as described above, and that he continued to experience back symptoms since that time.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

6.  Finally, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



